

113 S51 RS: National Fish and Wildlife Foundation Reauthorization Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 413113th CONGRESS2d SessionS. 51[Report No. 113–183]IN THE SENATE OF THE UNITED STATESJanuary 22 (legislative day, January 3), 2013Mrs. Boxer (for herself, Mr. Vitter, Mr. Udall of New Mexico, Mr. Tester, Mr. Baucus, Mr. Whitehouse, Mr. Cardin, Mr. Roberts, Mr. Cochran, Ms. Stabenow, Ms. Collins, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJune 5, 2014Reported by Mrs. Boxer, without amendmentA BILLTo reauthorize and amend the National Fish and Wildlife Foundation Establishment Act.1.Short titleThis Act may be cited as the
			 National Fish and Wildlife Foundation
			 Reauthorization Act of 2013.2.Board of
			 directors of the Foundation(a)In
			 generalSection 3 of the National Fish and Wildlife Foundation
			 Establishment Act (16 U.S.C. 3702) is amended—(1)in subsection
			 (b)—(A)by striking
			 paragraph (2) and inserting the following:(2)In
				generalAfter consulting with the Secretary of Commerce and
				considering the recommendations submitted by the Board, the
			 Secretary of the
				Interior shall appoint 28 Directors who, to the maximum extent
			 practicable,
				shall—(A)be knowledgeable
				and experienced in matters relating to the conservation of fish,
			 wildlife, or
				other natural resources; and(B)represent a
				balance of expertise in ocean, coastal, freshwater, and terrestrial
			 resource
				conservation.;
				and(B)by striking
			 paragraph (3) and inserting the following:(3)TermsEach
				Director (other than a Director described in paragraph (1)) shall
			 be appointed
				for a term of 6 years.;
				and(2)in subsection
			 (g)(2)—(A)in subparagraph
			 (A), by striking (A) Officers and employees may not be appointed until
			 the Foundation has sufficient funds to pay them for their service.
			 Officers and inserting the following:(A)In
				generalOfficers;
				and(B)by striking
			 subparagraph (B) and inserting the following:(B)Executive
				DirectorThe Foundation shall have an Executive Director who
				shall be—(i)appointed by, and
				serve at the direction of, the Board as the chief executive officer
			 of the
				Foundation; and(ii)knowledgeable
				and experienced in matters relating to fish and wildlife
				conservation..(b)Conforming
			 amendmentSection 4(a)(1)(B) of the North American Wetlands
			 Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking
			 Secretary of the Board and inserting Executive Director
			 of the Board.3.Rights and
			 obligations of the FoundationSection 4 of the National Fish and Wildlife
			 Foundation Establishment Act (16 U.S.C. 3703) is amended—(1)in subsection
			 (c)—(A)by striking
			 (c) Powers.—To carry out its purposes under
			 and inserting the following:(c)Powers(1)In
				generalTo carry out the purposes described
				in;(B)by redesignating
			 paragraphs (1) through (11) as subparagraphs (A) through (K),
			 respectively, and
			 indenting appropriately;(C)in subparagraph
			 (D) (as redesignated by subparagraph (B)), by striking that are insured
			 by an agency or instrumentality of the United States and inserting
			 at 1 or more financial institutions that are members of the Federal
			 Deposit Insurance Corporation or the Securities Investment Protection
			 Corporation;(D)in subparagraph
			 (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or
			 (4) and inserting subparagraph (C) or (D);(E)in subparagraph
			 (J) (as redesignated by subparagraph (B)), by striking ; and and
			 inserting a semicolon;(F)by striking
			 subparagraph (K) (as redesignated by subparagraph (B)) and inserting the
			 following:(K)to receive and
				administer restitution and community service payments, amounts for
			 mitigation
				of impacts to natural resources, and other amounts arising from
			 legal,
				regulatory, or administrative proceedings, subject to the condition
			 that the
				amounts are received or administered for purposes that further the
			 conservation
				and management of fish, wildlife, plants, and other natural
			 resources;
				and(L)to do any and all
				acts necessary and proper to carry out the purposes of the
				Foundation.;
				and(G)by striking the
			 undesignated matter at the end and inserting the following:(2)Treatment of
				real property(A)In
				generalFor purposes of this Act, an interest in real property
				shall be treated as including easements or other rights for
			 preservation,
				conservation, protection, or enhancement by and for the public of
			 natural,
				scenic, historic, scientific, educational, inspirational, or
			 recreational
				resources.(B)Encumbered real
				propertyA gift, devise, or bequest may be accepted by the
				Foundation even though the gift, devise, or bequest is encumbered,
			 restricted,
				or subject to beneficial interests of private persons if any
			 current or future
				interest in the gift, devise, or bequest is for the benefit of the
				Foundation.(3)Savings
				clauseThe acceptance and administration of amounts by the
				Foundation under paragraph (1)(K) does not alter, supersede, or
			 limit any
				regulatory or statutory requirement associated with those
				amounts.;
				(2)by striking
			 subsections (f) and (g); and(3)by redesignating
			 subsections (h) and (i) as subsections (f) and (g), respectively.4.Authorization of
			 appropriationsSection 10 of
			 the National Fish and Wildlife Foundation Establishment Act (16 U.S.C.
			 3709) is
			 amended—(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:(1)In
				generalThere are authorized to be appropriated to carry out this
				Act for each of fiscal years 2014 through 2019—(A)$15,000,000 to
				the Secretary of the Interior;(B)$5,000,000 to the
				Secretary of Agriculture; and(C)$5,000,000 to the
				Secretary of
				Commerce.;(2)in subsection
			 (b)—(A)by striking
			 paragraph (1) and inserting the following:(1)Amounts from
				Federal agencies(A)In
				generalIn addition to the amounts authorized to be appropriated
				under subsection (a), Federal departments, agencies, or
			 instrumentalities may
				provide Federal funds to the Foundation, subject to the condition
			 that the
				amounts are used for purposes that further the conservation and
			 management of
				fish, wildlife, plants, and other natural resources in accordance
			 with this
				Act.(B)AdvancesFederal
				departments, agencies, or instrumentalities may advance amounts
			 described in
				subparagraph (A) to the Foundation in a lump sum without regard to
			 when the
				expenses for which the amounts are used are incurred.(C)Management
				feesThe Foundation may assess and collect fees for the
				management of amounts received under this
				paragraph.;(B)in paragraph
			 (2)—(i)in
			 the paragraph heading, by striking funds and inserting amounts;(ii)by
			 striking shall be used and inserting may be used;
			 and(iii)by striking
			 and State and local government agencies and inserting ,
			 State and local government agencies, and other entities; and(C)by adding at the
			 end the following:(3)Administration
				of amounts(A)In
				generalIn entering into contracts, agreements, or other
				partnerships pursuant to this Act, a Federal department, agency, or
				instrumentality shall have discretion to waive any competitive
			 process of that
				department, agency, or instrumentality for entering into contracts,
			 agreements,
				or partnerships with the Foundation if the purpose of the waiver
			 is—(i)to address an
				environmental emergency resulting from a natural or other disaster;
			 or(ii)as determined by
				the head of the applicable Federal department, agency, or
			 instrumentality, to
				reduce administrative expenses and expedite the conservation and
			 management of
				fish, wildlife, plants, and other natural resources.(B)ReportsThe
				Foundation shall include in the annual report submitted under
			 section 7(b) a
				description of any use of the authority under subparagraph (A) by a
			 Federal
				department, agency, or instrumentality in that fiscal
				year.; and
				(3)by adding at the
			 end the following:(d)Use of gifts,
				devises, or bequests of money or other propertyAny gifts,
				devises, or bequests of amounts or other property, or any other
			 amounts or
				other property, transferred to, deposited with, or otherwise in the
			 possession
				of the Foundation pursuant to this Act, may be made available by
			 the Foundation
				to Federal departments, agencies, or instrumentalities and may be
			 accepted and
				expended (or the disposition of the amounts or property directed),
			 without
				further appropriation, by those Federal departments, agencies, or
				instrumentalities, subject to the condition that the amounts or
			 property be
				used for purposes that further the conservation and management of
			 fish,
				wildlife, plants, and other natural
				resources..5.Limitation on
			 authoritySection 11 of the
			 National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710)
			 is
			 amended by inserting exclusive before
			 authority.June 5, 2014Reported without amendment